Citation Nr: 0403079	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  98-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease on the basis of aggravation.

2. Entitlement to service connection for hypertension on the 
basis of aggravation.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims that new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for rheumatic heart disease, and 
hypertension, with both claims on the basis of aggravation.  
The veteran appealed, and in December 2001, the Board 
reopened and denied the claims.  

Following the Board's December 2001 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In April 2003, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
counsel filed a Joint Motion requesting that the Court vacate 
the Board's decision and remand the appellant's claims for 
readjudication.  That same month, the Court issued an Order 
vacating the December 2001 Board decision.

In January 2001, a Travel Board hearing was held before 
Constance Tobias, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

A review of the Joint Motion shows that it states that a 
remand was in order so that the Board may address VA's duty 
to notify under the VCAA, specifically, under 38 C.F.R. 
§ 5103(a) (West 2002), to include VA's duty to notify 
claimants of the information necessary to substantiate their 
claims.  Citing Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a letter, dated in May 2003, the RO sent the veteran a 
letter informing him of his duties to provide evidence.  This 
appears to be the first and only notice involving the VCAA 
that the veteran has ever been provided with (the Board 
parenthetically notes that this letter erroneously indicates 
that the Board had remanded the claims).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should ascertain if, when and 
where the veteran has received any 
treatment for his heart and hypertension 
symptoms since 2000, the records of which 
are not currently associated with the 
claims files, and if so, the RO should 
obtain and associate those records with 
the claims files.  

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  

3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remain unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




